Citation Nr: 1432342	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  09-35 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  What is the proper rating to be assigned for residuals of a compression fracture of the cervical spine from February 24, 2009?

2.  Entitlement to an initial compensable rating for lumbar spine degenerative disc disease.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel
INTRODUCTION

The Veteran had active military service from November 1989 to November 1993 and from January 2006 to June 2007.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Harford, Connecticut.

In March 2013, the Board issued a decision which, in part, denied an initial evaluation in excess of 10 percent for cervical spine compression fracture prior to February 24, 2009, remanded the issue of entitlement to an evaluation in excess of 10 percent for cervical spine compression fracture since February 24, 2009, and denied a compensable evaluation for lumbar spine degenerative disc disease.  The Veteran appealed the issue of entitlement to a compensable evaluation for lumbar spine degenerative disc disease to the Court of Appeals for Veterans Claims (Court).  In October 2013, the parties (the Veteran and the Secretary for VA) submitted a Joint Motion for Partial Remand.  In a November 2013 Order, the Court ordered that the motion for remand was granted and that part of the Board's decision only to the extent that it denied entitlement to an initial compensable evaluation for lumbar spine degenerative disc disease was remanded for action consistent with the terms of the joint motion.  

Thus, the issue of entitlement to an initial evaluation in excess of 10 percent for cervical spine compression fracture prior to February 24, 2009, is not on appeal.  

The Veteran's attorney has asserted that the issue of TDIU is also before the Board.  While all aspects of due process of this issue have not been met, the issue does appear to be before the Board in conjunction with the increased ratings claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of the appropriate rating for the residuals of a cervical spinal fracture after February 24, 2009, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDING OF FACT

During the appeal period, the Veteran's lumbar disc disease has been manifested by painful motion, with little or no limitation of motion, and not but not by forward flexion 60 degrees or less; combined range of motion of the thoracolumbar spine 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; ankylosis; or incapacitating episodes having a total duration of at least two weeks during a 12-month period.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, the criteria for an initial 10 percent evaluation, but no higher, for the Veteran's service-connected lumbar disc disease have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Because service connection, initial ratings, and effective dates have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's compliance with VCAA notice requirements as they relate to these increased rating claims would serve no useful purpose.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations.  There is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran appealed the original assignments of disability evaluations following the award of service connection for his lumbar spine disability.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered and from to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Spine Regulations

The Veteran's lumbar disc disease has been rated as noncompensably disabling pursuant to 38 C.F.R. § 4.71a, General Rating Formal for Diseases and Injuries of the Spine.  

The criteria for rating diseases and injuries of the spine are found in Diagnostic Codes 5235 to 5243 (for, respectively, vertebral fracture or dislocation; sacroiliac injury and weakness; lumbosacral or cervical strain; spinal stenosis; spondylolisthesis or segmental instability; ankylosing spondylitis; spinal fusion; degenerative arthritis of the spine; and intervertebral disc syndrome).  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following apply:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Unfavorable ankylosis of the entire spine warrants a 100 percent rating.

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent rating is warranted.

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.

Note(1):  For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note(2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant on motion.  Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance, and that weakness is as important as limitation of motion, and that a part that becomes disabled on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate inquiry into whether there is limitation of motion, weakness, excess fatigability, incoordination, and impaired ability to execute skilled movements smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing are also related considerations.  The Court has held that diagnostic codes predicated on limitation of motion require consideration of a higher rating based on functional loss due to pain on use or due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

In this case it is noted that separate neurological ratings have been assigned for the lower extremities and as such are not at issue.  The current issue revolves around functional orthopedic impairment of the lumbar spine.

Medical Evidence

The Veteran underwent VA examination in September 2007 at which time he reported daily back pain with intermittent radiation of pain, numbness, and tingling into his right leg to his right foot.  The Veteran did not report stiffness, but did report weakness.  The Veteran reported one epidural steroid injection in January 2007 which did not help the pain.  

Inspection of the spine revealed normal spine, limbs, posture, position of the head, curvatures of the spine, symmetry in appearance, and limping gait.  Physical examination of the thoracolumbar spine demonstrated normal flexion to 90 degrees, extension with pain at 30 degrees, and left and right lateral flexion and left and right lateral rotation with pain from 20 to 30 degrees.  The thoracolumbar spine was painful on motion but was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive motion.  There were no spasms, postural abnormalities, ankylosis, or abnormality of musculature of the spine.  

On March 15, 2010, the Veteran complained of back pain at rest rated a 2-3/10 which felt "deep" and "warm."  The Veteran said if he walked for 15 minutes or sat for longer than 15 minutes, the pain level increased to a 3-4/10.  On examination, the Veteran had slightly rounded shoulders, protracted scapulae, slightly winging scapulae, flattened kyphosis, "iliac crest/PSIS/ASIS all high on the L."  Lumbar flexion was within full limits with pain, extension was grossly within full limits with pain, rotation was within full limits bilaterally with no pain, and lateral flexion was 4.5 inches on the right and 3.5 inches on the left with pain.  The Veteran experienced discomfort with palpation of the left lumbar paraspinals.  

In April 2011, March 2012, and October 2012, physical examination of the lumbar spine demonstrated full range of motion with mild lumbar pain on lateral flexion bilaterally and no tenderness on palpation of paraspinal muscles.

The Veteran underwent VA examination in April 2013 at which time he demonstrated cervical spine flexion to 30 degrees, extension to 10 degrees, right lateral flexion to 30 degrees, left lateral flexion to 40 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 40 degrees.  There was no additional limitation in range of motion of the cervical spine following repetitive-use testing.  The examiner noted functional loss and/or functional impairment due to less movement than normal, weakened movement, and pain on movement.  There was no localized tenderness or pain to palpation, there was no guarding or muscle spasm of the cervical spine.

Lumbar Spine

In order for an increased evaluation to be warranted for the Veteran's service-connected lumbar spine disability, the evidence must show forward flexion 85 degrees or less; combined range of motion of the thoracolumbar spine 235 degrees or less; muscle spasm, guarding, or localized tenderness; or incapacitating episodes having a total duration of at least one week during a 12-month period.
 
The Board has reviewed all the medical evidence pertaining to the Veteran's service-connected lumbar disc disease.  

As noted above, this issue was remanded by the Court for action consistent with the terms of the joint motion.  In the joint motion, the parties found that the Board failed to address the applicability of 38 C.F.R. § 4.59.  It appears from the record that the Veteran has peri-articular pathology and that there is some reported painful motion.  Thus, the provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least a minimum compensable evaluation for his lumbar spine disability.  See also Burton v. Shinseki, 25 Vet. App. 1 (2011); however, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.    

At no time during the appeal period has the Veteran's lumbar spine disability approached the severity contemplated for a 20 percent evaluation as it has not been manifested by forward flexion 60 degrees or less; combined range of motion of the thoracolumbar spine 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; ankylosis; or incapacitating episodes having a total duration of at least two weeks during a 12-month period.  These symptoms are clearly not demonstrated by the record. 

It is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  DeLuca, 8 Vet. App. at 206-207.  The September 2007 VA examiner noted that although the lumbar spine was painful on motion, it was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive motion.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for an evaluation in excess of 10 percent.  Accordingly, resolving reasonable doubt in the appellant's favor, a 10 percent evaluation, but not higher, is warranted for the Veteran's lumbar disc disease. 

Other Considerations

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the increased rating issue on appeal presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to spine disabilities in the Rating Schedule focus on the symptomatology which describes the Veteran's current disability picture.  The Veteran has described back pain with little loss of motion.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id.


ORDER

An initial rating of 10 percent, but no higher, for degenerative disc disease of the lumbar spine is granted subject to the law and regulations governing the award of monetary benefits.


REMAND

As noted above, at the time this matter was previously before the Board, the issue of a rating in excess of 10 percent prior to February 24, 2009, for the cervical spinal disorder was denied.  That issue is no longer before the Board

In the March 2013 document, the Board remanded the issue of the rating to be assigned after that date, noting that some evidence on file revealed that some surgery was done on the neck in February 2009.  The matter was remanded to the Appeals Management Center (AMC) for development as a service organization represented the appellant at that time.  More recently, his representation has been the attorney listed on the title page.

Review of the paper claims file and the electronic records files in this case reveals separate and apparently not compatible ratings by the AMC which need to be clarified before the Board may proceed with the remaining issues.

In a September 2013 rating action the rating for the cervical spinal fracture residuals was raised from 10 to 30 percent effective February 24, 2009.  The Veteran was provided notice of this action in a supplemental statement of the case dated November 12, 2013.

In the meantime, a November 1, 2013 rating was promulgated, assigning a temporary total 100 percent rating for the cervical spinal fracture from February 24, 2009, and a 20 percent rating as of June 2, 2009.  This rating also granted an increased rating from 10 percent to 30 percent for the left upper extremity neurological impairment effective April 20, 2013.  Appellant was notified of the assignment of the temporary total rating by a supplemental statement of the case of November 2, 2013.  The increased rating for neurological impairment was not noted in that document.  It is not clear from the record whether either of these awards was ever authorized.  It was indicated that the grant of the temporary total rating and subsequent rating of 20 percent was a complete grant as to the remanded issue, a finding that is not fully appropriate at that time.

The file also contains a December rating action that is said to have been "processed for correction of the master record."  It reflects the 30 percent rating assigned for the cervical spine as of February 24, 2009, makes no mention of the assignment of the temporary total rating, and does not change the rating of the left upper extremity neurological impairment from 10 percent.  Moreover, no mention is made of the November 1, 2013 rating action that assigned those ratings.

Clearly both actions cannot be right and the Board is unable to proceed with consideration of the remaining issues until this matter is straightened out.

As the Veteran is now represented by a private attorney, policy dictates that this remand will go to the RO and not back to the AMC.  It is recognized, however that the RO may need to seek the assistance of the AMC in clarifying the record.

Once ratings have been assigned, it will then be possible to enter a further decision on the TDIU claim, and the appropriate rating to be assigned to the cervical fracture after February 24, 2009.

Accordingly, the case is REMANDED for the following action:

1.  The RO should, with the assistance of the AMC as needed, clarify the ratings to be assigned for all service connected disabilities from at least February 24, 2009, to include the residuals of the cervical spine fracture and the neurological changes of the left upper extremity.  An effective date should also be assigned for the grant Ordered above.  To the extent error is found in ratings or other reconciliation is needed, the Veteran and his representative should be provided with a comprehensive explanation of what has occurred.

2.  Thereafter, the issue of TDIU should be considered.  To the extent other service connected disorders need to be evaluated or examined prior to entry of a decision, such examination/evaluation should take place.

3.  As to both matters, to the extent the benefits sought on appeal are not granted, the Veteran and his attorney should be provided with as supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  The matter should then be returned to the Board for further review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


